10/07/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0385


                                      DA 20-0385
                                   _________________

 JAMIE MICHAEL JOHNSON,

              Petitioner and Appellant,

       v.                                                            ORDER

 STATE OF MONTANA,

              Respondent and Appellee.
                                _________________

       The record was filed for purposes of this appeal on August 21, 2020. Nothing
further has been filed, and the opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than November 9, 2020. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     October 7 2020